FILE COPY




                                    Fourth Court of Appeals
                                            San Antonio, Texas
                                                 November 17, 2020

                                   Nos. 04-19-00192-CR & 04-19-00193-CR

                                                John Joe AVALOS,
                                                     Appellant

                                                           v.

                                               The STATE of Texas,
                                                     Appellee

                        From the 437th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2018-CR-7068 & 2016-CR-10374
                              Honorable Lori I. Valenzuela, Judge Presiding

                                                      ORDER

Sitting:            Sandee Bryan Marion, Chief Justice1
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice
                    Beth Watkins, Justice
                    Liza A. Rodriguez, Justice

        A majority of the en banc court has voted to grant appellant’s motion for en banc
reconsideration. See TEX. R. APP. P. 49.7. Accordingly, the panel’s judgment will not become
final, and the case is resubmitted to the court for en banc review and disposition. Id.


           It is so ORDERED November 17, 2020.
                                                                        PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT


1   Chief Justice Marion and Justice Alvarez dissent from this order.